Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/04/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claim is the inclusion of the limitation underlined

    PNG
    media_image1.png
    720
    594
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    36
    487
    media_image2.png
    Greyscale

in all the claims which is not found in the prior art references. Examiner reviewed the teaching of following prior arts:
Cha (US PG Pub 20050118886) teaches terminal holding part 40, a plurality of terminal receiving holes 41 are formed to be depressed to a certain depth so as to allow the connection terminals 50 to be inserted and mounted therein, and a plurality of lead wire mounting slots 42 are provided to pass ends of the lead wires L wound around the teeth parts 22 through the terminal holding part 40 in a radial direction so as to allow the ends of the lead wires L to pass through the terminal holding part 40 and protrude to an outside of the terminal holding part 40. Three terminal receiving holes 41 are arranged to be aligned with each other in the terminal holding part 40 so as to allow three lead wires L to be connected to three connection terminals 50, but Cha doesn’t teaches the housing includes a recess portion recessed radially outward or a radially penetrating hole portion or notch portion; and at least a portion of the protrusion is fitted into the 28recess portion, the hole portion, or the notch portion as claimed in claim 1.
Porta (4,132,460) teaches the housing 20 is assembled to the stator by simply locating it above the face 16 with the rib 30 extending towards the center of the stator. The housing is then moved downwardly to the position until the base 22 of the terminal housing is on the face 16 and the hooklike ends 44 of the fingers are disposed against the downwardly facing surface portions 50 of the adjacent pole members, the sides 48 of the boss 46 will be disposed against the ends 14 of the adjacent pole members and the housing will be firmly in place on the stator. The coil wires can then be located in the slots 25, 27 and the terminals inserted into the cavities to make the necessary electrical connections. The center finger 38 serves the function of closing or blocking the gap 
Hata (JP55131246) teaches a fitting groove 24 is provided on the core 14A of a stator 13A. A connector 21 for coupling a stator winding 15 to a carbon brush 4 has a female connection member 23 and a two-branched insulating part 22, which is fitted in the groove 24. One end 25 of the stator winding 15 is coupled to one end 26 of the connection member 23. The other end 35 of the female connection member 23 constitutes a female connection part, into which an almost L-shaped connection member 32 having a tab 33 is inserted. A brush holder 3A, into which the brush 4 is inserted, has an insulating part 29 and a cylindrical metal part 30 and is secured on an end bracket 28 by a screw 31, but Hata doesn’t teaches the housing includes a recess portion recessed radially outward or a radially penetrating hole portion or notch portion; and at least a portion of the protrusion is fitted into the 28recess portion, the hole portion, or the notch portion as claimed in claim 1.
Niimura (JP2016063564) teaches a stator core including a cylindrical part 2b that is formed substantially cylindrical, and a plurality of salient poles protruding from an inner wall of the cylindrical part 2b to the inside; (2) an insulator including an outer wall part 5b that is provided in an end portion of the stator core and formed substantially annular, a plurality of winding body parts which are positioned at an upper side of the plurality of salient poles and protrude from the outer wall part 5b to the inside, and a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850.  The examiner can normally be reached on Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JOSE A GONZALEZ QUINONES/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        December 17, 2021